DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities.  Appropriate correction is required.
In claim 20, line 1, it appears the word -- the -- should be inserted before the phrase “proof mass”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4-5, 9-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2011/0296918 (Yao et al.).
With regards to claim 1, Yao et al. discloses a piezoelectric accelerometer comprising, as illustrated in Figures 1A-10, an integrated circuit comprising a flexible plate (e.g. stacked layers 200,202,204,206 in Figure 2 is considered as the flexible plate; Figures 1D,2) having a first pair of arms 110 (e.g. left and right arms on x-axis of Figure 1C) and a second pair of arms 110 (e.g. top and bottom arms on y-axis of Figure 1C); the first pair of arms orthogonal to the second pair of arms (as observed in Figure 1C); the first pair of arms 110 extending along first 
With regards to claim 4, Yao et al. further discloses the proof mass 108 comprises silicon.  (See, paragraph [0046]).
With regards to claim 5, Yao et al. further discloses the arms of the first and second pairs of arms 110 each have a respective first end (e.g. beam end connected to frame 102 in Figure 3B) and a respective second end (e.g. beam end connected to the mass 108 in Figure 3B) opposite the first end; the piezoelectric capacitors 114 are proximal the first ends of the arms (as observed in Figure 3B); portions of the proof mass 108 are proximal the second ends of the arms (as observed in Figure 3B).
With regards to claim 9, Yao et al. further discloses the flexible plate comprises silicon dioxide 202.  (See, paragraph [0042]; Figures 2,6D).  
With regards to claim 10, Yao et al. discloses a piezoelectric accelerometer comprising, as illustrated in Figures 1A-10, an accelerometer 100; a flexible member (e.g. stacked layers 200,202,204,206 in Figure 2 is considered as the flexible plate; Figures 1D,2) having a central portion and extensions 110 (e.g. suspension beams) extending from the central portion such that the extensions having a respective first end (e.g. beam end connected to frame 102 in Figure 3B) and a respective second end (e.g. beam end connected to the mass 108 in Figure 3B) opposite the first end; piezoelectric capacitors 114 (e.g. ferroelectric thin film 112/208 with interdigital electrodes 114 form the piezoelectric capacitors; paragraphs [0040],[0041]) on each of the extensions such that the piezoelectric capacitors proximal the first ends of the extensions 
With regards to claim 11, Yao et al. further discloses the flexible member comprises at least one of silicon dioxide 202 or silicon nitride 204 (paragraph [0042]; Figures 2,6D); the proof mass 108 comprises silicon (paragraph [0046]).
	With regards to claim 12, Yao et al. further discloses the flexible member comprises includes four first (e.g. left-hand arm), second (e.g. right-hand arm), third (e.g. top arm), and fourth (e.g. bottom arm) extensions 110.  (See, as observed in Figure 1C).
	With regards to claim 13, Yao et al. further discloses the first and second extensions 110 are parallel to each other; the third and fourth extensions 110 are parallel to each other and orthogonal to the first and second extensions.  (See, as observed in Figure 1C).
	With regards to claim 14, Yao et al. further discloses the first and second extensions extend along first and second opposing sides (e.g. left and right sides) of the flexible member; the third and fourth extensions extend along third and fourth opposing sides (e.g. top and bottom sides) of the flexible member.  (See, as observed in Figure 1C).
	With regards to claim 17, Yao et al. discloses a piezoelectric accelerometer comprising, as illustrated in Figures 1A-10, an integrated circuit (IC) comprising a flexible plate (e.g. stacked layers 200,202,204,206 in Figure 2 is considered as the flexible plate; Figures 1D,2) including a first pair of arms 110 (e.g. left and right arms on x-axis of Figure 1C) and a second pair of arms 110 (e.g. top and bottom arms on y-axis of Figure 1C); the flexible plate with the arms in a first layer (e.g. stacked layers as observed in Figures 1D,2); the first pair of arms 110 orthogonal to the second pair of arms 110 (as observed in Figure 1C), the first pair of arms 110 extending along first opposing sides (e.g. left and right sides) of the flexible plate (as observed in Figure .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-3, 6, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0296918 (Yao et al.) in view of U.S. Patent Application Publication 2006/0065054 (Ikeda et al).

Ikeda et al. discloses an acceleration sensor comprising, as illustrated in Figures 1-17, an accelerometer 100; a first pair of arms 21,21’ and a second pair of arms 22,22’ such that the first pair of arms orthogonal to the second pair of arms (as observed in Figure 1); piezoelectric capacitors R11-R14,R21-R24,R31-R34 on each of the arms of the first and second pairs of arms (as observed in Figure 1); a proof mass 13 coupled to the first and second pair of arms and offset from the piezoelectric capacitors (as observed in Figure 1); each arm of the first and second pairs of arms 21,21’,22,22’ is trapezoidal from an outside edge of the arm towards a center of the arm (as observed in Figures 1-2,5B,8,10), or the arms of the first pair of arms 21,21’ have a respective first end and a respective second end opposite the first end wherein the arms of the first pair are tapered between the first and second ends (as observed in Figures 1-2,5B,8,10).  (See, paragraph [0047] to [0084]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing each arm of the first and second pairs of arms is trapezoidal from an outside edge of the arm towards a center of the arm, or the arms of the first pair of arms have a respective first end and a respective second end opposite the first end wherein the arms of the first pair are tapered between the first and second ends as suggested by Ikeda et al. to the system of Yao et al. to provide a high and substantially uniform strain throughout the length of the tapered section of the arms.  (See, paragraphs [0070],[0071] of Ikeda et al.).

With regards to claims 15-16, the claims are commensurate in scope with the above claims 2-3 and are rejected for the same reasons as set forth above. 
With regards to claims 18 and 20, the claims are commensurate in scope with the above claims 3,6 and are rejected for the same reasons as set forth above.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0296918 (Yao et al.) in view of U.S. Patent Application Publication 2012/0266686 (Huffman).
With regards to claim 7, Yao et al. does not disclose reference piezoelectric capacitors mechanically isolated from the piezoelectric capacitors.
Huffman discloses a piezoelectric accelerometer comprising, as illustrated in Figures 1A-18B, an integrated circuit (IC) comprising a flexible plate 130,133 including a first pair of arms 120 (e.g. left arm and right arm in Figures 3,4) and a second pair of arms 120 (e.g. top arm and bottom arm in Figures 3,4) such that the first pair orthogonal to the second pair (as observed in Figures 3,4); piezoelectric capacitors 160,166,168 on each of respective arms of the first pair and on each of the arms of the second pair (paragraphs [0038],[0059],[0063], [0065]; Figures 17D-17E); a proof mass 118 coupled to the flexible plate 130,133 and offset from the first and second pair of arms 120 (paragraph [0061]; Figure 16A); reference piezoelectric capacitors 162 mechanically isolated from the piezoelectric capacitors (paragraphs [0059],[0062],[0064],[0065]; Figures 15,18A-18B).  (See, paragraphs [0033] to [0070).

filing date of the claimed invention to have readily recognize the advantages and desirability of employing reference piezoelectric capacitors mechanically isolated from the piezoelectric capacitors as suggested by Huffman to the system of Yao et al. to have the ability to cause a deflection of the arms into the cavity besides expansion or contraction of the arms.  (See, paragraph [0059] of Huffman).
With regards to claim 19, the claim is commensurate in scope with the above claim 7 and is rejected for the same reasons as set forth above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0296918 (Yao et al.) in view of U.S. Patent Application Publication 2014/0230551 (Kunimi).
With regards to claim 8, Huffman does not disclose pre-amplifiers coupled to the piezoelectric capacitors such that the pre-amplifiers configured to provide a three-axis measurement of changes in acceleration.
	Kunimi et al. discloses an acceleration sensor comprising, as illustrated in Figures 1-11, an acceleration sensor circuit 50 comprising acceleration sensors 51X,51Y,51Z for detecting acceleration in the x-axis, y-axis, Z-axis, respectively; pre-amplifiers 56,57,58A,58B,58C coupled to the piezoelectric capacitors Pm1,Pm2,C1,C2 such that the pre-amplifiers configured
to provide a three-axis measurement of changes in acceleration (paragraphs [0043],[0044],
[0061]). (See, paragraphs [0028] to [0075}).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing pre-amplifiers coupled to the piezoelectric capacitors such that the pre-amplifiers configured to provide a three-axis measurement of changes in acceleration as suggested by
.

Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been considered but are moot
In view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861